                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,         )
                                  )
                Plaintiff,        )
                                  )
                v.                )    Criminal No. 2017-34
                                  )
NILDA MORTON,                     )
                                  )
                Defendant.        )
                                  )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Delia L. Smith, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

A. Jeffrey Weiss, Esq.
A.J. Weiss & Associates
St. Thomas, U.S.V.I.
     For Nilda Morton.

                               ORDER

GÓMEZ, J.

      Before the Court are Nilda Morton’s motion for a judgment

of acquittal, or in the alternative, a new trial, pursuant to

Federal Rules of Criminal Procedure 29 and 33.

                 I.   FACTUAL AND PROCEDURAL HISTORY

      To fully appreciate the factual and procedural

circumstances of this case, a brief review of three earlier

cases that were adjudicated in this Court is in order.
United States v. Morton
Criminal No. 2017-34
Order
Page 2

      Vernon Fagan (“Fagan”) was convicted in Criminal Case

No. 5-76 (“Redball I”1) of conspiracy to distribute a controlled

substance and importation of controlled substances. He was also

convicted in Criminal Case No. 6-80 (“Redball II”) of conspiracy

to distribute a controlled substance. In Redball I, Fagan was

sentenced to a term of imprisonment of eighty months and a term

of supervised release of four years on each of his two counts of

conviction, to be served concurrent to each other and to the

sentence imposed in Redball II. In Redball II, Fagan was

sentenced to a term of imprisonment of 168 months and a term of

supervised release of five years.

      In November, 2016, a Grand Jury in St. Thomas, Virgin

Islands, returned a ten-count superseding indictment in Criminal

Case No. 16-39 (the “Morton drug trafficking case”) charging

Nilda Morton (“Morton”) with multiple violations of drug

trafficking laws. Morton was convicted on seven of the ten

counts on January 23, 2017.

      On April 27, 2017, the Court summoned Fagan to appear

before the Court because of alleged violations of the terms of

his supervised release in Redball I and Redball II. Fagan was




1 The terms Redball I and Redball II refer to cases, each of which involved
multiple defendants who were charged with wide ranging drug trafficking
offenses. Redball refers to a grocery store in St. Thomas, Virgin Islands,
around which some defendants congregated.
United States v. Morton
Criminal No. 2017-34
Order
Page 3

alleged to have attempted to facilitate the collection of a drug

debt in or about June and July, 2016. The drug debt, which

exceeded $100,000, was owed to Nilda Morton.

      On August 10, 2017, the Court held a consolidated

supervised release revocation hearing in Redball I and Redball

II. At that hearing, the United States called Morton as a

witness. Morton attempted to invoke her Fifth Amendment right

against self-incrimination and refused to answer the United

States’s questions.

      In light of Morton’s invocation of the Fifth Amendment, the

Court sua sponte appointed attorney George Marshall Miller

(“Attorney Miller”) to represent Morton during the hearing. The

Court permitted Morton to consult privately with Attorney

Miller.2 After Attorney Miller consulted privately with Morton,

he confirmed that he had sufficient time to advise Morton

regarding her rights and obligations. Thereafter, the United

States resumed questioning Morton. Again, Morton attempted to

invoke her Fifth Amendment right against self-incrimination and

refused to answer the United States’s questions.




2 The Court also arranged for Attorney Juan Matos de Juan to be available to
confer by phone with Morton and Attorney Miller. Attorney Matos de Juan
represented Morton in the Morton drug trafficking case.
United States v. Morton
Criminal No. 2017-34
Order
Page 4

      The Court found that Morton’s invocation of the Fifth

Amendment was inappropriate, ordered Morton to answer the

questions of the United States, and warned Morton that a refusal

to do so could result in her being charged with criminal

contempt. On nine separate occasions, the Court had exchanges

with Morton substantially similar to the following:

      THE COURT: Ms. Morton, the Court doesn’t find that your
      invocation of the Fifth is appropriate under the
      circumstances, so I’m directing you to answer that
      question.

      THE WITNESS: I plead the Fifth, Your Honor.

      THE COURT: Do you wish to consult with counsel?

      THE WITNESS: No, Your Honor.

      THE COURT: You understand that the Court, at a show cause
      hearing, could find you guilty of criminal contempt, and
      if it does so you could be sentenced in a bench trial up
      to six months, and a jury trial to a period much greater
      than that? Do you understand that?

      THE WITNESS: Yes, Your Honor.

      THE COURT: That would be in addition to any other
      sentence that you have. Do you understand that?

      THE WITNESS: Yes, Your Honor.

      THE COURT: And with that understanding, is it still your
      intention to plead the Fifth?

      THE WITNESS: Yes, Your Honor.

See Revocation of Supervised Release Hr’g Tr. 39:7-40:2, United

States v. Fagan, Criminal No. 5-76 (D.V.I. Feb. 12, 2019), ECF
United States v. Morton
Criminal No. 2017-34
Order
Page 5

No. 1149; see also id. at 17:23-18:16; 21:11-22; 22:16-23:15;

30:15-31:2; 31:23-32:9; 34:25-35:10; 35:24-36:9; 37:25-38:12.

After consulting with her counsel, Morton continued her refusal

to answer the questions of the Untied States.

      Thereafter, the Court advised Morton that it would hold a

trial to determine whether she committed criminal contempt:

      THE COURT: Okay. Ms. Morton, I want to advise you and
      give you notice that on September 20th there will be a
      trial to determine whether you have committed criminal
      contempt. . . . I want to give you an opportunity to
      prepare your defense. The facts to the criminal contempt
      are those that I observed in court during the course of
      your testimony. The Court made findings on a number of
      occasions to very specific questions. The Court found
      your   invocation   of  the   Fifth   Amendment  to   be
      inappropriate. The Court directed you specifically on
      multiple occasions to answer those several questions,
      advised you of the exposure, and the Court observed that
      you refused to obey the Court’s directive. Those are the
      essential facts constituting the charge, criminal
      contempt, for which you will answer on September 20th in
      this court, beginning at 9:00 a.m.

Id. at 41:19-22; 42:2-15. The Court appointed Attorney Miller to

represent Morton for those proceedings.

      On August 11, 2017, the United States filed an Information

charging Morton with one count of criminal contempt in violation

of 18 U.S.C. § 401(3). Morton was arraigned on the Information

that day. The Court appointed Attorney Juan Matos de Juan as

Morton’s counsel. At the same time, the Court relieved Attorney

Miller from his representation of Morton. Thereafter, Attorney

Matos de Juan moved to withdraw as Morton’s counsel. The Court
United States v. Morton
Criminal No. 2017-34
Order
Page 6

relieved Attorney Matos de Juan and appointed Attorney Jeffrey

Weiss as Morton’s counsel.

      On April 12, 2018, the Grand Jury returned an Indictment

charging Morton with one count of criminal contempt in violation

of 18 U.S.C. § 401(3).

      On April 30, 2018, this matter went before a jury for

trial. At the trial, the Government introduced those portions of

the transcript from the August 10, 2017, revocation hearing that

contained Morton’s testimony. Specifically, the portion of that

transcript introduced contained each exchange between the Court

and Morton in which the Court (1) advised Morton that her

invocation of the Fifth Amendment was improper, (2) ordered her

to answer, and (3) advised her that she could be found in

criminal contempt and further incarcerated if she failed to obey

the Court’s order to answer. Additionally, Morton testified that

the Court repeatedly advised her that she could be found guilty

of criminal contempt if she disobeyed a court order without good

cause. See id. at 189:15-24. Morton also testified that she

refused to answer questions, notwithstanding the Court’s

direction that she do so, because she did not understand the

Court’s directive.

      Morton petitioned the court to allow Attorney Miller to

testify that he advised Morton not to answer the Government’s
United States v. Morton
Criminal No. 2017-34
Order
Page 7

questions at the August 10, 2017, revocation hearing. The Court

found that such testimony would be impermissible because such a

defense in these circumstances was legally invalid.

Consequently, the Court did not permit Attorney Miller to

testify for such a purpose. Similarly, the Court did not permit

Morton to testify that Attorney Miller advised her not to answer

the Government’s questions at the August 10, 2017, revocation

hearing. At the conclusion of the trial, the jury found Morton

guilty of contempt of court.

      On May 10, 2018, Morton requested an extension of time to

file motions pursuant to Federal Rule of Criminal Procedure 29

(“Rule 29”) and Federal Rule of Criminal Procedure 33

(“Rule 33”) because she had not yet received a copy of the April

30, 2018, trial transcript. On September 4, 2018, the official

transcript for the April 30, 2018, trial was filed on the

docket. On September 12, 2018, Morton again requested an

extension of time to file her Rule 29 and Rule 33 motions. On

September 14, 2018, the Court granted Morton’s request for an

extension of time--extending the deadline to September 26, 2018.

      On September 26, 2018, Morton filed her Rule 29 and Rule 33

motions for a judgment of acquittal, or in the alternative, a

new trial.
United States v. Morton
Criminal No. 2017-34
Order
Page 8

      On October 17, 2018, the United States requested an

extension of time to respond to Morton’s Rule 29 and Rule 33

motions. The Court granted the United States’s motion--extending

the deadline to November 16, 2018. On November 16, 2018, the

United States again requested an extension of time to respond.

The Court granted the United States’s motion--extending the

deadline to November 26, 2018. On November 26, 2018, the United

States filed its opposition to Morton’s Rule 29 and Rule 33

motions.

                            II.   DISCUSSION

   A. Fed. R. Crim. P. 29

      A judgment of acquittal is appropriate under Rule 29 if,

after reviewing the record in a light most favorable to the

prosecution, the Court determines that no rational jury could

find proof of guilt beyond a reasonable doubt. United States v.

Bobb, 471 F.3d 491, 494 (3d Cir. 2006); see also United States

v. Smith, 294 F.3d 473, 476 (3d Cir. 2002) (district court must

“ ‘review the record in the light most favorable to the

prosecution to determine whether any rational trier of fact

could have found proof of guilt beyond a reasonable doubt based
United States v. Morton
Criminal No. 2017-34
Order
Page 9

on the available evidence.’ ”) (quoting United States v. Wolfe,

245 F.3d 257, 262 (3d Cir. 2001)).

      A finding that there is insufficient evidence to support a

conviction should be “‘confined to cases where the prosecution’s

failure is clear.’” Smith, 294 F.3d at 477 (quoting United

States v. Leon, 739 F.2d 885, 891 (3d Cir. 1984)). “Courts must

be ever vigilant in the context of [Rule] 29 not to usurp the

role of the jury by weighing credibility and assigning weight to

the evidence, or by substituting its judgment for that of the

jury.” United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005)

(citations omitted); see also United States v. Ashfield, 735

F.2d 101, 106 (3d Cir. 1984) (“Our task is not to decide what we

would conclude had we been the finders of fact; instead, we are

limited to determining whether the conclusion chosen by the fact

finders was permissible.”).

      The government may sustain its burden entirely through

circumstantial evidence. Bobb, 471 F.3d at 494; see also United

States v. Wexler, 838 F.2d 88, 90 (3d Cir. 1988). A motion for a

judgment of acquittal should be granted when there is a “total

absence of evidence that [the] defendant had any connection”

with the crimes alleged and proved. United States v. Darrell,

629 F.2d 1089, 1091 (5th Cir. 1980) (conviction reversed with

directions to enter judgment of acquittal in mail fraud case,
United States v. Morton
Criminal No. 2017-34
Order
Page 10

noting there was little Fifth Circuit precedent saying what

evidence would permit an inference of the defendant’s identity).

   B. Fed. R. Crim. P. 33

      Under Rule 33, the Court may “vacate any judgment and grant

a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). When deciding a Rule 33 motion for a new trial,

the Court is provided somewhat more discretion than what is

afforded under Rule 29. Under Rule 33, the Court may grant a new

trial “in the interest of justice.” United States v. Charles,

949 F. Supp. 365, 368, 35 V.I. 306 (D.V.I. 1996). In assessing

such “interest,” the court may weigh the evidence and

credibility of witnesses. United States v. Bevans, 728 F. Supp.

340, 343 (E.D. Pa. 1990), aff'd, 914 F.2d 244 (3d Cir. 1990). If

the Court determines that there has been a miscarriage of

justice, the court may order a new trial. Id. “The burden is on

the defendant to show that a new trial ought to be granted. Any

error of sufficient magnitude to require reversal on appeal is

an adequate ground for granting a new trial.” United States v.

Clovis, Crim. No. 94-11, 1996 U.S. Dist. LEXIS 20808, at *5

(D.V.I. Feb. 12, 1996).

      A defendant is required to show there is newly discovered

evidence or that there was reversible error at his trial in

order to be granted a new trial pursuant to Rule 33. “[A]
United States v. Morton
Criminal No. 2017-34
Order
Page 11

district court ‘can order a new trial on the ground that the

jury’s verdict is contrary to the weight of the evidence only if

it believes that there is a serious danger that a miscarriage of

justice has occurred — that is, that an innocent person has been

convicted.’” United States v. Davis, 397 F.3d 173, 181 (3d Cir.

2005) (quoting United States v. Johnson, 302 F.3d 139, 150 (3d

Cir. 2002)).

                            III. ANALYSIS

      Morton requests a judgment of acquittal pursuant to Rule

29, or in the alternative, a new trial pursuant to Rule 33.

Morton argues that the Court’s refusal to allow Attorney Miller

to testify regarding his advice at the August 10, 2017,

revocation hearing denied Morton her Sixth Amendment right to

present witnesses at trial. Morton also argues that the Court

was required to consider civil contempt before resorting to

criminal contempt. Additionally, Morton argues that the Court

incorrectly stated that Morton could opt for a bench trial for

which the maximum additional sentence would be six months.

Finally, Morton argues that improper argument and questioning by

the United States tainted the trial.

   A. Advice of Counsel

      “The three elements of criminal contempt are (1) a lawful

and reasonably specific order that (2) the defendant has
United States v. Morton
Criminal No. 2017-34
Order
Page 12

violated (3) willfully.” Romero v. Drummond Co., 480 F.3d 1234,

1242–43 (11th Cir. 2007) (citing 18 U.S.C. § 401(3)); see also

United States v. Rapone, 131 F.3d 188, 192 (D.C. Cir. 1997)

(“[A] conviction for criminal contempt for violation of a court

order requires that: (1) the order must be clear and reasonably

specific; (2) the defendant must have violated the order; and

(3) the violation must have been willful.”).

      The mere failure to comply with a court’s order, without

more, is not sufficient to sustain a conviction for contempt

because “the crime of criminal contempt requires a specific

intent to consciously disregard an order of the court.” Waste

Conversion, 893 F.2d at 610. Indeed, because criminal contempt

requires that a defendant’s violation be willful, “good-faith

compliance is a defense to criminal contempt.” In re Kendall,

712 F.3d 814, 830–31 (3d Cir. 2013). Thus, “if the defendant's

alleged disobedience is consistent with a reasonable

interpretation of the court’s order and there is no other

evidence of willfulness,” the defendant may not be convicted of

criminal contempt. See id. (alterations omitted) (quoting Doral

Produce Corp. v. Paul Steinberg Assoc., 347 F.3d 36, 38–39(3d

Cir. 2003)).

      Morton argues that her continuing refusal to answer

questions during the August 10, 2017, revocation hearing was
United States v. Morton
Criminal No. 2017-34
Order
Page 13

informed by the advice of Attorney Miller. As such, she asserts

that Attorney Miller’s testimony was relevant to defend against

a government claim that she acted willfully.

      In In re Eskay, 122 F.2d 819 (3d Cir. 1941), the Third

Circuit examined the differences between civil and criminal

contempt. Id. at 822. The Third Circuit noted that the

distinction between the two types of contempt was important

because it determined, among other things, “the availability of

certain defenses.” Id. In a related footnote, the Third Circuit

stated that “[i]t is a good defense to an attachment for

criminal, but not civil contempt that the contemnor acted in

good faith upon advice of counsel.” Id. at 822 n.17. The Third

Circuit has not directly addressed this issue since.

      Significantly, the Third Circuit does not appear to have

embraced the position suggested in dicta in In re Eskay. In

United States v. Drum, 569 F. Supp. 605 (M.D. Pa. 1983), the

defendant was convicted of criminal contempt for failing to

answer questions at a grand jury proceeding in spite of a court

order to do so. Id. at 607-08. At trial, the defendant asserted

that he believed his plea agreement contained a provision

exempting him from giving that testimony. Id. at 610-11. The

district court rejected this argument, noting that “reliance

upon the advice of counsel [is not] a valid defense for not
United States v. Morton
Criminal No. 2017-34
Order
Page 14

obeying a court order.” Id. at 612 (citations omitted). On

appeal, the Third Circuit affirmed without an opinion. See

Appeal of Drum, 735 F.2d 1348 (3d Cir. 1984); In re Grand Jury

No. 81-252, 735 F.2d 1349 (3d Cir. 1984).

      In circumstances such as those presented here, several

United States Courts of Appeal have concluded that good-faith

reliance on an attorney’s advice is not a defense to criminal

contempt. See United States v. Remini, 967 F.2d 754 (2d Cir.

1992); United States v. Seavers, 472 F.2d 607 (6th Cir. 1973);

United States v. Di Mauro, 441 F.2d 428 (8th Cir. 1971); United

States v. Snyder, 428 F.2d 520, 522 (9th Cir. 1970). In those

instances in which a good-faith defense has been permitted, the

Court is not aware of any court that permits the defense where

an attorney advised the defendant to disobey a clear court

order. See, e.g., United States v. Myers, 302 F. App’x 201, 205

(4th Cir. 2008) (“[The defendant’s] reliance on counsel's advice

to fail to appear as ordered, does not negate the willfulness

element of the contempt offense.”); United States v. Underwood,

880 F.2d 612, 618–19 (1st Cir. 1989) (rejecting good-faith

reliance defense where defendant claimed “he relied in good

faith upon his counsel’s advice that the subpoena was unlawful

and that he must refuse to testify in order to preserve the

issue for appeal”); United States v. Armstrong, 781 F.2d 700,
United States v. Morton
Criminal No. 2017-34
Order
Page 15

706 (9th Cir. 1986) (“Although a defendant's good faith belief

that he is complying with the order of the court may prevent a

finding of willfulness, good faith reliance on the advice of

counsel to disobey a court order will not.”). Rather, the

defense is permitted only insofar as the attorney advised the

defendant to follow a course of action that could reasonably be

seen as in compliance with the Court’s order. See Armstrong, 781

F.2d at 706 (“[A] defendant's good faith belief that he is

complying with the order of the court may prevent a finding of

willfulness”). This view is consistent with the Third Circuit’s

dicta in In re Eskay, 122 F.2d 819 (3d Cir. 1941)3 and the

circumstances presented in United States v. Drum, 569 F. Supp.

605 (M.D. Pa. 1983).

      Morton cites United States v. Myers, No. 5:06CR55, 2008

U.S. Dist. LEXIS 43981 (N.D.W. Va. June 3, 2008) and several

other appellate and district court cases from other circuits for

the proposition that relying on good faith advice of counsel is




3 Indeed, a close review of In re Eskay reveals citations to two patent
infringement cases which each involved good faith reliance upon counsel's
advice that what the defendant did was not a violation of the court's order.
See Proudfit Loose Leaf Co. v. Kalamazoo Loose Leaf Binder Co., 230 F. 120,
132 (6th Cir. 1915) (“A mere violation of an injunction, however, if in a
good-faith belief that the order is being properly interpreted, and without
any intention to disobey or set at naught the order of the court, is not a
criminal contempt, even though actuated by a desire to find a lawful means
[of] avoiding infringement.”); Matthews v. Spangenberg, 15 F. 813, 814
(C.C.S.D.N.Y. 1883). Here, the advice, if given at all, was to disobey the
court's order.
United States v. Morton
Criminal No. 2017-34
Order
Page 16

a defense in a criminal contempt proceeding. However, the Myers

court stated, “as a matter of law, that although a defendant’s

good faith belief that he or she is complying with a lawful

court order may preclude a finding of willfulness, good faith

reliance on the advice of counsel to disobey an order will not.”

Id. at *7.

      Contrary to Morton’s arguments, willfulness does not

require that a defendant think her actions are illegal. Rather,

willfulness requires only that she “knows or should reasonably

be aware that [s]he is disregarding [an order of the court].” In

re Kendall, 712 F.3d 814, 830-31 (3d Cir. 2013) (citations and

internal quotation marks omitted). Good faith compliance is a

defense to criminal contempt that occurs when “the defendant’s

alleged disobedience is consistent with a reasonable

interpretation of the court’s order . . . and there is no other

evidence of willfulness.” Id. at 831 (citations and internal

quotation marks omitted); see also United States v. Ray, 683

F.2d 1116, 1126 (7th Cir. 1982) (explaining that “a defense of

good faith compliance arises when a defendant has not refused to

comply with the court order he is charged with violating, but

has failed to comply because of the indefiniteness of the order

or some other inability to do so”) (citations omitted).
United States v. Morton
Criminal No. 2017-34
Order
Page 17

      In this case, Morton was not unaware of the Court’s order.

Morton knew of the Court’s order and chose to disobey it. There

is no reasonable interpretation of a court order to testify with

which Morton’s conduct could be consistent. Consequently, that

Morton thought it was legally permissible to disobey the Court’s

order due to advice of her counsel is immaterial to a charge of

criminal contempt. As such, the Court did not deprive Morton of

her Sixth Amendment right to present witnesses in her favor when

it did not allow Attorney Miller to testify as to the advice he

provided at the August 10, 2017, revocation hearing. See United

States v. Valenzuela-Bernal, 458 U.S. 858, 867, 102 S. Ct. 3440,

3446 (1982) (“Indeed, the Sixth Amendment does not by its terms

grant to a criminal defendant the right to secure the attendance

and testimony of any and all witnesses: it guarantees him

‘compulsory process for obtaining witnesses in his favor.’”)

(citations omitted); cf. Washington v. Texas, 388 U.S. 14, 23

(1967) (holding that the defendant was denied his Sixth

Amendment right where the State denied him the right to put on

the stand a witness whose testimony would have been relevant and

material to the defense).

   B. Use of the Criminal Contempt Power
United States v. Morton
Criminal No. 2017-34
Order
Page 18

      Morton also argues that criminal contempt should be used

sparingly and only where coercive devices less harsh in their

effect would be unavailing.

      Morton asserts that, “Morton was charged with criminal

contempt without any consideration of the alternative of civil

contempt as a means to coerce her to testify.” See Def.’s Rule

29 & 33 Mot. at 14, ECF No. 57. For this reason, Morton argues

that her criminal contempt charge violates the “least possible

power” rule enunciated in Shillitani v. United States, 384 U.S.

364 (1966).

      In Shillitani v. United States, 384 U.S. 364 (1966), the

defendants were subpoenaed to testify before a grand jury. Id.

at 365-67. The defendants refused to testify. Id. The district

court granted the defendants immunity and ordered them to answer

certain questions. Id. at 366. The defendants continued their

refusal to testify. Id. Without holding jury trials and with no

indictments, the district court found the defendants guilty of

criminal contempt and sentenced them to two years imprisonment.

Id. at 366-68. The district court’s sentence also included “a

purge clause” that granted the defendants “an unqualified right

to be released if and when [they] obeyed the order to testify.”

Id. at 366-67.
United States v. Morton
Criminal No. 2017-34
Order
Page 19

      The defendants appealed, arguing that they were denied

their right to indictment and jury trial. Id. at 365. The United

States Supreme Court held that the contempt proceedings at issue

were “clearly . . . civil rather that criminal.” Id. at 368. The

Supreme Court explained that, “[w]here contempt consists of a

refusal to obey a court order to testify . . . , the witness may

be confined until compliance.” Id. at 370. That confinement

could only last, however, while the contemnor possessed the

“ability    . . . to comply with the court’s order.” Id. at 371.

Because the grand jury has only a limited term, the Supreme

Court held that the district court “lacked [the] authority to

imprison [a contemnor] for a period longer than the term of the

grand jury.” Id.

      The Supreme Court explained that “[t]his limitation accords

with the doctrine that a court must exercise ‘the least possible

power adequate to the end proposed.’” Id. In a footnote, the

Supreme Court elaborated that “[t]his doctrine further requires

that the trial judge first consider the feasibility of coercing

testimony through the imposition of civil contempt. The judge

should resort to criminal sanctions only after he determines,

for good reason, that the civil remedy would be inappropriate.”

Id. at 371 n.9. Significantly, the Supreme Court has since

explained that the Shillitani admonition carries little weight
United States v. Morton
Criminal No. 2017-34
Order
Page 20

where the contemnor is already incarcerated and is therefore

unlikely to respond to a threat of summary civil contempt.

United States v. Wilson, 421 U.S. 309, 317 n.9 (1975).

      Interpreting Shillitani, the Third Circuit has emphasized

that it

      ha[s] not read Shillitani as establishing a rule that
      must be followed every time criminal contempt sanctions
      are imposed. The “least possible power” doctrine on
      which the Court relied in Shillitani explicitly
      acknowledges that the appropriate sanction depends upon
      the court’s reason for initiating contempt proceedings.

Taberer v. Armstrong World Indus., Inc., 954 F.2d 888, 896 (3d

Cir. 1992) (citation omitted). Indeed, “[c]ivil contempt

sanctions are intended to coerce or to compensate; criminal

contempt sanctions to punish. ‘Criminal contempt, more

specifically, is reserved for those instances where the court

must vindicate its authority.’” Id. (citation omitted) (quoting

Waste Conversion, Inc. v. Rollins Envir. Servs. (NJ), Inc., 893

F.2d 605, 612 (3d Cir. 1990)). Consistent with these purposes,

the Third Circuit concluded:

        [T]he [Supreme] Court’s admonition in Shillitani was
        intended to apply only when a judge initiates
        contempt proceedings for the purpose of coercing
        compliance with a court order, and not when the
        court’s purpose is to punish past violations of its
        orders. The propriety of using criminal contempt
        sanctions thus does not depend upon whether the
        contemnor could be coerced to comply with the
        court’s order through civil sanctions; instead, . .
        . the propriety of imposing criminal contempt
United States v. Morton
Criminal No. 2017-34
Order
Page 21

        sanctions depends upon whether punishment       is
        necessary to vindicate the court’s authority.

 Id. at 896-97(citations omitted). Additionally, “[a] district

court [is] not obligated to consider expressly civil contempt

prior to the institution of criminal contempt proceedings.” In

re Grand Jury Proceedings Harrisburg Grand Jury 79-1, 658 F.2d

211, 218 (3d Cir. 1981).

      Here, unlike Shillitani, Morton was charged with criminal

contempt for the purpose of punishing her repeated violations of

the Court’s orders to answer the Government’s questions.

Significantly, the proceedings in this matter were not of a

summary nature. Rather, they arose from an information filed by

the Government and subsequent indictment returned by a grand

jury. These charging documents were each dated after the Court

had made its ruling at the conclusion of the August 10, 2017,

revocation hearing. Consequently, the purpose of the contempt

charge in this case could not have been intended to be coercive,

and was instead punitive. In short, Morton’s claim that the

Court violated the “least possible power” rule is legally

unsupported.
United States v. Morton
Criminal No. 2017-34
Order
Page 22

   C. The Court’s Instructions at the Revocation Hearing

      Morton also argues that the Court’s warnings during the

August 10, 2017, revocation hearing were insufficient.

      A defendant “need not specifically have been warned nor

indeed be aware that his conduct could be visited with a

criminal penalty as opposed to another type of sanction.” United

States v. Seale, 461 F.2d 345, 366 (7th Cir. 1972); see also

United States v. Petito, 671 F.2d 68, 72 (2d Cir. 1982)

(“[T]here is no requirement that a defendant be warned

specifically or have notice that his conduct could be visited

with a criminal as opposed to a civil sanction.”); United States

ex rel. Shell Oil Co. v. Barco Corp., 430 F.2d 998, 1001 (8th

Cir. 1970) (“It is sufficient for the purpose of due process

that the statute or statutes are drawn in such a manner as to

notify the actor of the prohibited conduct. . . . It is not, in

our view, necessary that the actor, at the time he contemplates

the act, be certain as to which of the appropriate sanctions

will be invoked.”).

      In United States v. Marquardo, 149 F.3d 36 (1st Cir. 1998),

John Marquardo (“Marquardo”) was subpoenaed to testify before a

grand jury. Marquardo, 149 F.3d at 38. Marquardo refused to

testify, invoking his Fifth Amendment privilege. Id. Thereafter,

Marquardo was granted immunity and an order was issued to compel
United States v. Morton
Criminal No. 2017-34
Order
Page 23

his testimony. Id. Marquardo was again summoned before the grand

jury, but refused to comply with the order compelling his

testimony. Id. The same day, at the conclusion of a hearing

conducted by the district court, Marquardo was found to be in

civil contempt. Id. Marquardo was committed to federal custody

until such time as he obeyed the district court’s order to

testify. Id. at 39. Marquardo remained in custody without

purging his contempt for 15 months--until the expiration of the

grand jury’s commission. Id.

      Approximately two years later, a grand jury returned an

indictment charging Marquardo with criminal contempt in

violation of 18 U.S.C. § 401(3) for his failure to obey the

district court’s order compelling his testimony. Id. Marquardo

moved to dismiss the indictment alleging, among other arguments,

that the prosecution was barred on due process grounds. Id. The

district court rejected Marquardo’s arguments. Id. After a bench

trial, Marquardo was convicted and thereafter sentenced to

fifteen months’ imprisonment. Id. Marquardo appealed. Id.

      The First Circuit affirmed Marquardo’s conviction. Id. at

46. Addressing Marquardo’s argument that “he was not given ‘fair

warning’ that disobedience of the court order to testify exposed

him to potential criminal prosecution and punishment over and

beyond the civil sanctions alluded to” in the district court’s
United States v. Morton
Criminal No. 2017-34
Order
Page 24

orders compelling his testimony, the First Circuit explained

that

       [t]here is nothing unique about the law of criminal
       contempt that sets it outside the standard established
       for the majority of the criminal law that ignorance of
       its strictures does not excuse noncompliance. There is
       furthermore nothing in the Due Process Clause that
       requires a court to give notice that criminal contempt
       charges may be brought after a witness is held in civil
       contempt.

Id. at 43 (1st Cir. 1998)(citations omitted).

       Here, this Court met and exceeded any notice requirements

to which Morton would be entitled. Indeed, on nine separate

occasions, the Court warned Morton that if she was found in

criminal contempt for disobeying the Court’s order to testify,

that she could face up to 6-months additional jail time if

convicted after a bench trial, or longer if found guilty by a

jury. In light of the record, no reasonable person could

conclude that the maximum penalty faced in this instance was six

months or that Morton would be able to choose to limit her

exposure. Moreover, irrespective of Morton’s understanding of

her potential exposure for disobeying the Court’s orders to

testify, due process does not require “that the actor, at the

time he contemplates the act, be certain as to which of the

appropriate sanctions will be invoked.” Barco Corp., 430 F.2d at

1001.
United States v. Morton
Criminal No. 2017-34
Order
Page 25

   D. Prosecutorial Misconduct

      Lastly, Morton argues that the United States engaged in

prejudicial argument and questioning by (1)referring to her

assertion of the Fifth Amendment as evidence of her guilt; (2)

arguing Morton breached her plea agreement; and (3)

misrepresenting the number of times the Court instructed Morton

to answer a question over her invocation of the Fifth Amendment.

      “Prosecutorial conduct does not always warrant the granting

of a mistrial.” United States v. Zehrbach, 47 F.3d 1252, 1264

(3d Cir. 1995) (en banc). “The test for prosecutorial misconduct

is whether the conduct ‘so infected the trial with unfairness as

to make the resulting conviction a denial of due process’ in

light of the entire proceeding.” United States v. Morena, 547

F.3d 191, 194 (3d Cir. 2008) (quoting Marshall v. Hendricks, 307

F.3d 36, 67 (3d Cir. 2002)) (internal quotation marks omitted).

A trial court must consider a prosecutor’s improper remarks in

the context of the entire trial, including any curative

instructions, the weight of the properly admitted evidence

against the defendant, and the nature of the prosecutor’s

improper actions. Morena, 547 F.3d at 193-94.

      First, Morton argues that the prosecutor’s repeated

references to her assertion of the Fifth Amendment were

improper. In support of her argument, Morton directs the Court
United States v. Morton
Criminal No. 2017-34
Order
Page 26

to Griffin v. California, 380 U.S. 609 (1965). In that case,

Eddie Griffin (“Griffin”) was tried for murder in the first

degree before a jury in a California court. At that time, the

California Constitution provided that

        “. . . in any criminal case, whether the defendant
        testifies or not, his failure to explain or to deny by
        his testimony any evidence or facts in the case against
        him may be commented upon by the court and by counsel,
        and may be considered by the court or the jury.”

Griffin, 380 U.S. at 610 n.2. The evidence at trial revealed

that Griffin had been seen with the deceased on the evening of

her death. Moreover, the evidence placed him with the deceased

in the alley where her body was found. After Griffin did not

testify at trial, the prosecutor commented repeatedly on his

failure to deny or explain what had happened.4 Griffin was



4   The prosecutor made the following statements:
        “The defendant certainly knows whether Essie Mae had this beat up
        appearance at the time he left her apartment and went down the alley
        with her. [”]
        “What kind of a man is it that would want to have sex with a woman
        that beat up if she was beat up at the time he left? [”]
        “He would know that. He would know how she got down the alley. He
        would know how the blood got on the bottom of the concrete steps.
        He would know how long he was with her in that box. He would know
        how her wig got off. He would know whether he beat her or mistreated
        her. He would know whether he walked away from that place cool as
        a cucumber when he saw Mr. Villasenor because he was conscious of
        his own guilt and wanted to get away from that damaged or injured
        woman. [”]
        “These things he has not seen fit to take the stand and deny or
        explain.[”]
        “And in the whole world, if anybody would know, this defendant would
        know.
United States v. Morton
Criminal No. 2017-34
Order
Page 27

convicted and the death penalty was imposed. After the

California Supreme Court affirmed his conviction and sentence,

Griffin appealed.

      The Supreme Court reversed, holding that “the Fifth

Amendment, in its direct application to the Federal Government,

and in its bearing on the States by reason of the Fourteenth

Amendment, forbids either comment by the prosecution on the

accused’s silence or instructions by the court that such silence

is evidence of guilt.” Id. at 615.

      Morton’s reliance on Griffin and its progeny, is misplaced.

Because a defendant’s pre- and post-Miranda silence may not be

used as evidence of her guilt, Griffin and its progeny condemn

prosecutorial comment on a defendant’s proper invocation of the

Fifth Amendment. Significantly, at the August 10, 2017,

revocation hearing, this Court found that Morton’s invocation of

the Fifth Amendment was invalid in a number of instances. As a

result, the Court ordered Morton to answer. Morton refused.

Subsequently, the Government charged Morton with criminal

contempt for her refusal to obey this Court’s orders to answer.

The Court is unaware of any authority that prohibits a




      “[The Decedent] is dead, she can't tell you her side of the story.
      The defendant won't.”
Griffin, 380 U.S. at 610-11.
United States v. Morton
Criminal No. 2017-34
Order
Page 28

prosecutor from describing this sequence of events in the

subsequent trial for criminal contempt based on the defendant’s

improper refusal to testify. Cf. United States v. Rice, 52 F.3d

843, 846 (10th Cir. 1995) (explaining that, where the defendant

attempted to invalidly invoke his Fifth Amendment privilege

during a prior administrative proceeding and civil enforcement

action, the argument that the government could not reference

those invalid invocations in his criminal trial is “without a

rational basis”). As such, the Court does not find that the

references by the prosecutor to Morton’s improper invocations of

the Fifth Amendment at the August 10, 2017, revocation hearing

was improper.

      Second, the record does not support Morton’s contention

that she was prejudiced by any improper reference by the United

States to Morton’s plea agreement in a separate criminal case.

In the two instances in which the United States referred to

Morton’s plea agreement in a separate case, the Court sustained

Morton’s objections. See Trial Tr. at 86:21-88:4, 237:21-23,

April 30, 2018, ECF No. 52. “The [law] presumes that jurors,

conscious of the gravity of their task, attend closely the

particular language of the trial court’s instructions in a

criminal case and strive to understand, make sense of, and

follow the instructions given them.” United States v. Hernandez,
United States v. Morton
Criminal No. 2017-34
Order
Page 29

176 F.3d 719, 734 (3d Cir. 1999) (alteration in original)

(quoting Francis v. Franklin, 471 U.S. 307, 324 n.9 (1985))

(internal quotations marks omitted).

      Finally, Morton was not prejudiced by any

misrepresentations regarding the number of times the Court

instructed Morton to answer a question over her invocation of

the Fifth Amendment. Morton objects to the Government’s

representation that the Court instructed Morton to answer a

question over her invocation of the Fifth Amendment on either

17, 27, or 28 occasions. The transcript of the August 10, 2017,

revocation hearing reveals that the Court ordered Morton to

answer the questions of the United States and warned Morton that

a refusal to do so could result in her being charged with

criminal contempt on at least nine occasions. See Revocation of

Supervised Release Hr’g Tr. 39:7-40:2, United States v. Fagan,

Criminal No. 5-76 (D.V.I. Feb. 12, 2019), ECF No. 1149; see also

id. at 17:23-18:16; 21:11-22; 22:16-23:15; 30:15-31:2; 31:23-

32:9; 34:25-35:10; 35:24-36:9; 37:25-38:12. That transcript was

admitted into evidence. As such, the jury was able to determine

for itself the exact number of times that Morton refused to

testify after the Court ordered her to do so.5



5 Moreover, the Court instructed the jury that “[i]f any of the attorneys
stated a version of the facts that does not square with your own
United States v. Morton
Criminal No. 2017-34
Order
Page 30

                               IV.   CONCLUSION

      The Court finds that neither a judgment of acquittal nor a

new trial are warranted in this case.

      The premised considered, it is hereby

      ORDERED that Morton’s motion for a judgment of acquittal,

or alternately a new trial, ECF No. 57, is DENIED.



                                          S\
                                                 Curtis V. Gómez
                                                 District Judge




recollections, you are to disregard that version in favor of your own
recollections.” Jury Instructions at 19, ECF No. 43.
